Casey, C. J.,
delivered the opinion of the Court.
This caso is not changed materially from the aspect in which it was presented on the demurrer at the beginning of this term. The only-additional point made by the Solicitor was, that no protest was proved to have been made at the time the money was paid to the collector— that it was, therefore, a voluntary payment, and could not be recovered back. The evidence shows that the claimant protested against the assessment of the tax, and the assessor made return of that fact to the department. Having been assessed and certified to the collector, he was hound to collect it, and any protest would have been unavailing. The law did not require him to do that which could have been of no effect. Besides, under the regulations cited and referred to in the opinion delivered on the demurrer, ho was bound to pay the tax on all goods situated as were these, and to look to the purchaser, who was the government in this case, for reimbursement, and to whom, under the law, the tax was chargeable. Having paid it himself, he was entitled to be paid that much more for the goods — to have the sum added to tho contract price. Tho whole case was virtually decided on the demurrer. We are of opinion that the claimant should recover, and direct a judgment in his favor for the sum of three thousand four hundred aud thirty-seven dollars and four cents, ($3,437 04.)